JOINT MOTION TO DISMISS
DENNIS, Justice.
On joint motion of Charles J. Blanchard, relator herein, and New Orleans Public Service, Inc., respondent herein, and on suggesting to the Court that the parties have agreed amicably to compromise and settle all claims made herein and wish to dismiss with prejudice the above entitled and numbered cause:
*1130IT IS ORDERED that the above entitled and numbered cause be and it is hereby dismissed with prejudice as to all defendants. [492 So.2d 1236 writ granted 498 So.2d 745]